Case: 15-40572      Document: 00513353583         Page: 1    Date Filed: 01/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 15-40572                                FILED
                                                                            January 22, 2016
                                                                             Lyle W. Cayce
JUAN JOSE PEREZ, III,                                                             Clerk

                                                 Plaintiff-Appellant

v.

LARRY G. SPENCE, Sheriff of Willacy County, his individual capacity; LUPE
OLIVAREZ, Sergeant, his individual capacity; N/UNKNOWN COY, Sergeant,
his individual capacity; IRMA AMBRIZ, Nurse, her individual capacity,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:12-CV-230


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Jose Perez, III, now Texas prisoner # 1717846, moves this court to
proceed in forma pauperis (IFP) in this appeal from the district court’s grant
of summary judgment and dismissal of his 42 U.S.C. § 1983 complaint. Perez
filed a civil rights complaint against employees of the Willacy County Jail
alleging that they violated his rights while he was a pretrial detainee. Perez’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40572     Document: 00513353583     Page: 2   Date Filed: 01/22/2016


                                  No. 15-40572

motion is a challenge to the district court’s certification that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Without any citation to the record and without providing any factual
background, Perez makes conclusory assertions that the district court erred in
failing to appoint counsel and an investigator to assist with his complaint. He
does not address the district court’s reasons for granting summary judgment
on the substance of his claims against the defendants that they were
deliberately indifferent to his serious medical needs, they violated provisions
of the Americans with Disabilities Act, they retaliated against him, and they
failed to train officials to handle medical needs of pretrial detainees.
      Perez has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to proceed IFP is denied and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. This court’s dismissal of these
appeals as frivolous count as one strike under 28 U.S.C. § 1915(g). Perez is
cautioned that if he accumulates three strikes under § 1915(g), he will not be
able to proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2